

117 HR 4299 IH: Foster Care Stabilization Act
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4299IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Bacon (for himself, Ms. Bass, Mr. Langevin, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Health and Human Services to establish a demonstration grant program to provide emergency relief to foster youth and improve pre-placement services offered by foster care stabilization agencies, and for other purposes.1.Short titleThis Act may be cited as the Foster Care Stabilization Act.2.Grants to improve pre–placement services for foster youth(a)EstablishmentThe Secretary of Health and Human Services, acting through the Administration for Children and Families, shall award 3 demonstration grants of not more than $1,000,000 to foster care stabilization agencies for the purpose of providing emergency relief to foster youth and improving pre-placement services for foster youth waiting for placement.(b)DurationA foster care stabilization agency that receives a grant under this Act shall have 3 years to spend funds awarded by the grant and return any unused grant funds to the Secretary.(c)ApplicationA foster care stabilization agency that desires to receive a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, that shall include the following:(1)A description of how grant funds will be used to provide emergency relief to foster youth by the foster care stabilization agency.(2)A description of how grant funds will be used to improve pre-placement services offered by the foster care stabilization agency.(d)Application disseminationThe Secretary shall ensure that the solicitation of applications for a grant under this Act is posted publically on the website of the Administration for Children and Families and shall make special dissemination efforts to rural areas and among Indian Tribes, Tribal organizations, and Native Hawaiian organizations.(e)Use of fundsA grant awarded under this section may be used to carry out any of the following activities:(1)Hiring of personnel necessary to provide emergency relief to foster youth and ensure that services, resources, and assistance reach such youth.(2)Provision of clothing and other personal necessities to a foster youth for a total not to exceed $250 per foster youth, per year.(3)Purchase of food and equipment needed to prepare food for foster youth.(4)Provision of service and support to prevent and respond to occurrences of child abuse and neglect with respect to foster youth.(5)Any other extraordinary or emergency assistance needed to promote the safety and self-sufficiency of foster youth.(6)Any other purpose that the Secretary determines appropriate.(f)ReservationThe Secretary shall reserve $45,000 appropriated pursuant to the authorization under subsection (i) to be used for administration, oversight, and technical assistance activities related to this section.(g)ReportThe Secretary shall submit to Congress a report that—(1)describes how grants awarded under this section have been used to provide emergency relief to foster youth;(2)describe how grants awarded under this section have been used on pre-placement services;(3)contains data on the extent of clothing and other necessities purchased with grant funds awarded under this section that have been provided to foster youth; (4)provides an evaluation of case outcomes for foster youth who have benefitted from grant funds; and(5)states the number of home transfers for each foster youth that has benefitted from grant funds. (h)DefinitionsIn this Act:(1)Foster care stabilization agencyThe term foster care stabilization agency means a local public or private nonprofit, including community and faith-based organizations, with expertise and experience providing direct services to one or more of the following:(A)Children who are under the care and placement responsibility of a State or Tribal agency that administers a plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.). (B)Foster youth under the age of 18.(C)Foster youth 18 years of age or over, but under 26 years of age.(2)Foster youthThe term foster youth means an individual in foster care who has not attained 26 years of age.(3)Home transferThe term home transfer means the initial placement of a foster youth in to foster care, and any subsequent placement move of that foster youth while in foster care.(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.(i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $3,045,000 for fiscal year 2022.